Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lloyd Emmanuel Best appeals the district court’s order denying his self-styled “Motion to Dismiss Indictment for Lack of Exclusive Legislative and Subject Matter Jurisdiction Pursuant to Rule 12(b)(1) Federal Rules of Civil Procedure[.]” We have reviewed the record and agree that Best’s motion is meritless. Accordingly, we affirm the district court’s order. United States v. Best, No. 7:09-cr-00132-H-1 (E.D.N.C. March 31, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.